Case 8:20-cv-00171-WFJ-CPT Document 135 Filed 07/26/21 Page 1 of 4 PagelD 1409

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

AMADOU WANE =
Plaintiff,

vs. CASE NO: 8:20-CV-00171-WFJ-CPT

SOKONA DIALLO,

LADY MIND HOOKAH,

PIMAP LLC, =
738 Lounge LLC

Defendants.

 

 

DEFENDANTS’ NOTICE OF APPEAL

all

Notice is hereby given that Sokona Diallo, Lady Mind Hookah, Pimap, LLC and
738 Lounge LLC (collectively, "Defendants") in the above named case, hereby appeal to
the United States Court of Appeals for the Middle District of Florida Tampa Division’s

endorsed order denying Defendants’ motion for new trial entered in this action on the

24th day of June, 2021.

- S0MonA% SNIPALLOG
Sokona Diallo
Pro Se Defendant
5280 Caroline Street #2203
Houston, TX 77004 .

soukirichard@gmail.com

 
Case 8:20-cv-00171-WFJ-CPT Document 135 Filed 07/26/21 Page 2 of 4 PagelD 1410
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 23rd day of July 2021, a true and correct
copy of the foregoing will be filed with the Clerk of Court by using Federal
Express (FedEx), notice via electronic filing to Plaintiff, Amadou Wane 13046
Racetrack Rd. #118, Tampa, FL 33626 Tel: (813) 343-0438, by transmission to

amadou.wane@pimapllc.com.

$0Kowva DEALL g
Sokona Diallo
Pro Se Defendant
5280 Caroline Street #2203
Houston, TX 77004
soukirichard@gmail.com

 
Ss. Di f Cr” 8:20-cv-00171-WFJ-CPT Document135 Filed 07/26/21 Pa
S 260 NE Coneet ge 3 of 4 PagelID 1411
{# 2202
Houston, % 17004

(). C. Dereier (ovat
Uioe Wcraer oF Fotis
TAMA Vvision

eol N. Gowiva AVE
Tam, ELotion Saeoe
ire. Ceterex Creek
f 1

 

 

   

 

Case 8:20-cv-00171-WFJ-CPT Document 135 Filed 07/26/21, Page, A.of 4 PagelD 1442 oare: .

§ DIALCO — [aaa g

CAD: 6S886666/SSF02202 -

§280 CAROLINE ST in

APT 2203 B

HOUSTON, TX 77004 ©

UNITED STATES US 9.

1 US DISTRICT COURT .

ATTN: DISTRICT CLERK t

FedEx RE ATP Pose-t 801 N FLORIDA AVE ss

Se 24JUL21 09:29 ~~ Ein : 1 of 1 a 8

= 23 - Y) oa
Ateneo iery: 0:29 Ret tept Delivery Br ted Cee TAMPA FL 33602, C3
Reser, at ieee Pics 2 AVE ¥: 16:00 on 26JUL (rs) 301-6340 REF: Be
z Ss CL CH ep t oe
Pkg Trk(s)#: ose 1 UNUM GUOOUN UU 0 UL A ALS

281796058570 | at FedEx

| yj ae Aq | a

1 \ ‘ i i ‘, i i" i :

SATURDAY 12:00P

“Sy anyon
SM VAM

 
